Case 2:20-cv-02164-JDT-cgc Document 6 Filed 09/24/20 Page 1 of 2                PageID 27




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


DAMIEN BOONE,                                 )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 20-2164-JDT-cgc
                                              )
SHELBY COUNTY, ET AL.,                        )
                                              )
       Defendants.                            )


                      ORDER DISMISSING CASE,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On August 27, 2020, the Court issued an order dismissing Plaintiff Damien Boone’s

pro se complaint and granting leave to file an amended complaint. (ECF No. 5.) Boone

was warned that if he failed to file an amended complaint within twenty-one days, the Court

would dismiss the case in its entirety, assess a strike pursuant to 28 U.S.C. § 1915(g), and

enter judgment. (Id. at PageID 26.)

       Boone has not filed an amended complaint, and the time within which to do so has

expired. Therefore, this case is DISMISSED with prejudice in its entirety, and judgment

will be entered in accordance with the August 27, 2020, order dismissing the original

complaint for failure to state a claim on which relief may be granted. Boone is assessed

his first strike under § 1915(g). This strike shall take effect when judgment is entered. See

Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).
Case 2:20-cv-02164-JDT-cgc Document 6 Filed 09/24/20 Page 2 of 2              PageID 28




       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Boone would not be taken in good faith.

If Boone nevertheless files a notice of appeal and wishes to pay the $505 appellate filing

fee using the installment procedures of the Prison Litigation Reform Act, 28 U.S.C.

§§ 1915(a)-(b), he also must submit a new in forma pauperis affidavit and a current copy

of his inmate trust account statement for the last six months.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                  s/ James D. Todd
                                                 JAMES D. TODD
                                                 UNITED STATES DISTRICT JUDGE




                                             2
